 178DECISIONSOF NATIONALLABOR RELATIONS BOARDSpiegel Trucking Company and William J. Lucas andSpiegelTrucking Company Drivers Committee,Party to the Contract.Case 22-CA-6550June 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn March 30, 1976, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief Iand has decided to affirm the rulings, findings,2 andconclusionsof the Administrative Law Judge asmodified below and to adopt her recommended Or-der, as also modified herein.Procedural IssuesPrior to the opening of the hearing herein, Respon-dent filed motions seeking to take the depositions ofthe two alleged discriminatees, for a bill of particu-lars, and for a postponement of the hearing, all ofwhich were denied. Such motions were renewed atthe opening of the hearing and were again deniedby the Administrative Law Judge.' Thereafter, Re-spondent's counsel absented himself from the court-room for the remainder of the hearing in an unsuc-cessful attempt to stop the hearing through injunctiveproceedings in Federal district court.' Respondentpresented no witnesses in its behalf but, following theclose of the hearing, filed a motion with the Adminis-trative Law Judge to reopen the record, which shedenied.The Respondent now moves to reopen the recordor for a hearingde novo.In support of such motionRespondent's counsel argues that he was not proper-ly apprised of the issues prior to the opening of thehearing and that a continuance should have beengranted to allow him to investigate the matters re-vealed by General Counsel's opening statement andto procure witnesses in support of Respondent's po-sition.A review of the complaint herein reflects thatitwas sufficiently specific to apprise Respondent ofthe violations with which it was charged. The com-plaint clearlymeets the requirements of Section102.15 of the Board's Rules and Regulations, whichprovides in part that: "The complaintshall containa clear and concise description of the acts whichare claimed to constitute unfair labor practices, in-cluding,where known, the approximate dates andplaces of such acts and the names of Respondent'sagents or other representatives by whom commit-ted." General Counsel was not required to go furtherand supply Respondent's attorney with a detailedanalysis of his proof prior to the opening of the hear-ing.'In support of its current motions, Respondent sub-mits the affidavits of Spiegel, a dispatcher-supervisor,and several employees, all of which were secured af-ter the close of the hearing.' Respondent asserts thatthe testimony of these affiants contradicts that of thewitnesses presented by General Counsel and requiresa different result from that reached by the Adminis-trative Law Judge.However, there is no showing by Respondent thatany of the individuals from whom it secured post-hearing affidavits were unavailable to testify at thetime of the hearing.' We see no reason why Respon-iRespondent's request for oral argument is hereby denied as the recordand Respondent'sbrief adequately present the issues and the positions ofthe parties2Respondent has excepted to certain credibility findingsmade by theAdministrativeLaw JudgeIt is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 9:NLRB544 (1950),enfd 188 F 2d362 (C A 3, 1951) We havecarefullyexamined the record and find no basis for reversing her findings3Respondent asserts that in an off-the-record discussion the Administra-tive Law Judge stated that she wanted to conclude the hearing that day inorder to continue her vacation Respondent argues that this comment indi-cates prejudicial motivation on the part of the Administrative Law Judge indenying his motion for a continuance While we deem such a comment, ifmade,inappropriate,it is not a reversible error,since we are of the opinionthat Respondent was not entitled to a continuance in any event Moreover,there is no evidence that the Administrative Law Judge in fact denied Re-spondent the opportunity to present any witnesses it desired and otherwiseto litigate the case fully during the hearing4 Respondent'spresident,Isadore Spiegel,was present throughout thehearing,except during the time General Counsel's lastwitness testified5The information sought byRespondent in its bill of particulars appearsto be morein the natureof preheating discoverythan an inquiry necessaryfor the filing ofan answer It is well settled that there is no preheatingdiscovery in a Board proceedingPlumbers and Steamfitters Union Local100, affiliated with the United Association of Journeymen & Apprentices of thePlumbing andPipefitting Industry of the U S and Canada, AFL-CIO (BeardPlumbing Company),128 NLRB 398, 400 (1960)See alsoDal-Tex OpticalCompany, Inc,130 NLRB 1313, In 1 (1961) Although Chairman Murphyaccepts this as the Board's longstanding rule and adheres to it for thatreason,she favors some form of preheating disclosure and would prefer, atan appropriate time, to havethe Board revise its proceduresto provide forsuch disclosure6Respondent also submitsaffidavits datedSeptember16, 1975, fromJames Morrison,a dispatcherfor the Respondent,and affidavits dated De-cember 8 and9, 1975,from its counselr In fact the individualto whom a majorityof the allegations pertained(i e , Respondent'spresident,Isadore Spiegel)was present during most of225 NLRB No. 26 SPIEGEL TRUCKING COMPANYdent, prompted by the information supplied by thecomplaint as to the alleged violations, could not havepresented such testimony at the hearing. The factthat additional time for the investigation of mattersrevealed by General Counsel's opening statementmight well have been advantageous to Respondent'scounsel8did not automaticallyentitlehim to a con-tinuance nor did it relieve him of the burden of goingforward with this proof.' Respondent's counsel ig-nored this duty when he absented himself from thehearing and cannot now reopen the record to presentevidence which should have been presented duringthe hearing.10 In the absence of evidence which is infactnewly discovered or previously unavailable,Respondent's motions to reopen the record or for ahearingdenovo are denied.Substantive IssuesWe agree with the Administrative Law Judge'sfinding, for the reasons stated by her, that Respon-dent violated Section 8(a)(3) of the Act by the dis-charge of employees William J. Lucas and JosephParker.We further agree with her finding that Re-spondent violated Section 8(a)(1) of the Act by thesolicitation of grievances and by offering and prom-ising benefits to employees to discourage member-ship in local 560, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America. However, we disagree in part with herfindings in regard to Respondent's alleged violationof Section 8(a)(2) of the Act.As set out in the Administrative Law Judge's De-cision, the evidence establishes that Respondent wasthe moving force in the organization of the SpiegelTrucking Company Drivers Committee and thatsuch committee subsequently entered into a collec-tive-bargaining agreement with Respondent. Clearlysuch proof establishes that Respondent interferedwith the formation and administration of the DriversCommittee in violation of Section 8(a)(2) of theAct.l'However, it does not automatically follow thatRespondent was also guilty of illegal domination ofthe hearingHe voluntarilyleft the hearing when General Counsel's lastwitness was called8We note thatthe Administrative Law Judgerecessed the hearing afterthis opening statement to give Respondent's attorney additionaltime withinwhich to discuss the matters therein with his client,Isadore Spiegel, whowas designated in the complaintand by counsel for General Counsel'sprel-iminary remarks as the agent of Respondent who committed the allegedunfair labor practices9 It is well settled that the matter of continuance is one which rests in thesound discretion of the AdministrativeLaw JudgeDal-Tex Optical Company Inc. supra,andPlumbers& Steamfitters Union Local 100, supraSee alsoSec 102 43 of the Board'sRules and Regulations,Series 8, as amended Wefind no abuse of such discretion heretoAllen H Kraft, Alex Kraftand SarahKraft Ellenson, Co-Partners, d/b/aRestonaireBedding Company,164 NLRB 729, fn 2 (1967)11SeeLenapeManufacturing Corp,196 NLRB 931 (1972)179theUnion. There is no evidence to show the exactrelationship of Respondent with the Drivers Com-mittee following its initial establishment; the natureof collective-bargaining negotiations between theparties;what control, if any, Respondent had overcommittee membership; whether the committee hadconstitution and bylaws; the nature and place of sub-sequent meetings of the committee; whether employ-eeswere compensated for time and attendance atsuch meetings; or whether supervisory personnel at-tended such meetings and, if so, what part theyplayed therein. In the absence of any proof with re-spect to these matters, we find that General Counselhas failed to prove by a preponderance of the evi-dence that Respondent dominated the Drivers com-mittee in violation of Section 8(a)(2) of the Act.12ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Spie-gel Trucking Company, Harrison, New Jersey, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 1(1):"(a) Interfering in the formation or administrationof Spiegel Trucking Company Drivers Committee, orany other labor organization of its employees, or giv-ing support to such labor organization."2. Insert the following as paragraph 1(d) and relet-ter the subsequent paragraph accordingly:"(d)Maintaining in effect the existing collective-bargaining agreement with the Spiegel TruckingCompany Drivers Committee; provided, however,that nothing herein shall be construed as requiring itto rescind, abandon, or vary any economic benefitsor any terms and conditions of employment grantedthe employees thereunder."3.Substitute the following for paragraph 2(a):"(a)Withdraw and withhold all recognition fromSpiegel Trucking Company Drivers Committee, asthe representative of Respondent's employees for thepurpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employmentunless and until said labor organization shall havebeen certified as such representative by the Board."12See, e g,RensselaerPolytechnicinstitute,219 NLRB 712 (1975),Graf-ton Boat Co, Inc,173 NLRB 999, 1002 (1968),Federal Mogul Corporation,Coldwater Distribution Center Division,163 NLRB 927 (1967),andModernPlastics Corporation,155 NLRB 1126 (1965) 180DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXdice to their seniority and other rights and privi-leges, and WE WILL make them whole for any lossof pay, with interest, incurred because of ourunlawful discharge of them.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere in the formation oradministration of Spiegel Trucking CompanyDrivers Committee, or any other labor organiza-tion of our employees, or give support to suchlabor organization.WE WILL NOT discourage membership in Local560, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, by discriminatorily discharging any ofour employees or discriminating in any othermanner in respect to their hire or tenure of em-ployment or any term or condition of employ-ment.WE WILL NOT solicit employee grievances anddissatisfactions and offer and promise benefitsfor the purpose of discouraging membership inor adherence to Local 560, International Broth-erhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other labororganization.WE WILL NOT maintain in effect our existingcollective-bargaining agreementwithSpiegelTrucking Company Drivers Committee without,however, disturbing present benefits.WE WILL withdraw and withhold all recogni-tion from Spiegel Trucking Company DriversCommittee as a bargaining representative of anyof our employees unless and until the committeehas been certified as such by the Board.WE WILL reimburse our employees for anymoneys they paid said Drivers Committee asdues or lawyers' fees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, tojoin or assist Local 560, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor or-ganization, and to engage in other concerted ac-tivities for the purposes of collective bargainingor other mutual aid or protection.WE WILL offer William J. Lucas and Joseph G.Parker immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-SPIEGEL TRUCKING COMPANYDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National Labor Re-lations Act, as amended (29 U.S.C 151,et seq.),hereinafterreferred to as the Act. Based on charges filed on August 25,1975,1 as amended on October 8, a complaint was issuedon October 30, presenting allegations that Spiegel TruckingCompany hereinafter referred to as Respondent, commit-ted unfair labor practices within the meaning of Section8(a)(1), (2), and (3) and Section 2(6) and (7) of the Act.Respondent filed an answer denying that it committed theviolations of the Act as alleged. Upon due notice, the casewas heard before me at Newark, New Jersey, on December9.A representative of Respondent entered an appearanceand had an opportunity to participate in the proceeding.Based on the entire record, including my observations ofthewitnesses,and after due consideration of oral argu-ment, presented by Counsel for the General Counsel, Imake the following:FINDINGS AND CONCLUSIONS1JURISDICTIONRespondent, an individual proprietor doing businessunder the trade name and style of Spiegel Trucking Com-pany with principal offices in Harrison, New Jersey, is en-gaged in the business of providing and performing trans-portation and related services at the Harrison location, thefacility involved herein.During the year preceding is-suance of the complaint, a representative period,Respon-dent,in the course and conduct of its business operations,provided and performed trucking services valuedin excessof $50,000 which it performed within States of the UnitedStates other than the State of New Jersey.Respondent admits, and I find, that it is now, and hasbeen at all times material herein, an employer within themeaning of Section 2(2) of the Act engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthatLocal 560, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-inafter referred to as Local 560 or the Union, and SpiegelTrucking Company Drivers Committee, herein called Driv-ersCommittee, are now, and have been during all times1Unless otherwise indicated,all dates are in 1975 SPIEGEL TRUCKING COMPANY181material herein, labororganizationswithin themeaning ofSection 2(5) of the Act.111.PROCEDURAL MATTERSfailure toverifythat this was the action intended or tofollow through with a written withdrawal and his statedintention to seek a restraining order,were deemed to beindications that his statement set forth above was intendedmerely as another threat to withdraw,but not a withdraw-After having attempted to present his arguments thereforat length to me before the record in this proceeding wasopened, at the outset of the hearing herein Respondent'sattorney renewed motions for a bill of particulars, for anopportunity to take depositions, and for a postponement ofthe hearing, each of which had previously been consideredand denied by appropriate officials of the National LaborRelations Board. After counsel for the General Counselpresented a detailed opening statement of what he pro-posed to prove in support of the complaint,including spe-cific information as to which individuals were involved ineach detail, and including his response to questions by theattorney for Respondent for clarification, the latter agreedthat his need for a bill of particulars was thereby obviated.The renewed motion to take depositions was denied and, itappearing that all of the assertedly unlawful conduct wasallegedly committed personally by Isadore Spiegel, soleproprietor of Respondent, and that he was present in thecourtroom with his counsel,a recess was permitted to ena-bleRespondent's attorney to confer with his client con-cerning the matters detailed in the General Counsel's open-ing statement, to be followed by another designated periodof time for the purpose of discussing settlement with theGeneral Counsel. The latter conference was unfruitful. Therequest for a postponement to investigate the matters pre-sented in the General Counsel's opening statement was de-nied,and these matters having taken the whole morning, itwas announced by me that a lunch recess would be taken,and that the hearing would resume at 1 p.m., at which timeitwas anticipated that evidence supporting the complaintshould be presented Respondent thereupon moved for anadjournment for the purpose of seeking an order from theUnited States District Court to enjoin the proceeding. Thismotion was denied, whereupon the following exchange oc-curred between Respondent's attorney and me:MR. TELTSER: I will withdraw from the proceedingsrespectfully. I think this proceeding has been conduct-ed by you in fine fashion, I believe that for me toengage in a situation where I cannot adequately repre-sent a client that is depending upon me,what I wouldregard as even a minimum standard of what is re-quired by him with the further knowledge that this isthe original jurisdiction and the only one that we areentitled to something that I can't participate inJUDGE SARRICA: You have stated your withdrawalfrom the case on the record. Do you stand on yourwithdrawal from the case?MR. TELTSER: I am going to my office to preparepapers to go into the United States District Court.MR. TELTSER: I have stated everything that I care tostate at this point.As Mr. Teltser had, on several occasions during periodsoff the record, threatened to withdraw from the case, hisal.Respondent's attorney did not appear at the designatedtime after the lunch recess. Isadore Spiegel entered thecourtroom shortly thereafter, however, and approached thebench with a request that resumption of the hearing bedeferred pending the action being taken by his attorney inthe United States District Court. The General Counsel op-posed any adjournment to accommodate Respondent's at-torney, pointing out that there were associated with Mr.Teltser two individuals, his partner, Michael R. Perle andone BruceTyler, both of whom had takensome action inthis case on Respondent's behalf and to whom Mr.Teltsercould have turned for any ancillary proceeding he desiredto pursue while this hearing was in progress,that subpe-naed witnesses were present in the courtroom prepared totestify, and that he stood prepared to go forward with hisevidence of proof.In view of the fact that Respondent's attorney had will-fully chosen to absent himself, it was announced to thosepresent that Mr.Teltser, although absent, was still regard-ed as attorney of record.Mr. Spiegel was invited, in theabsence of his attorney,to cross-examine the first witness.The following exchange resulted:MR. SPIEGEL: I don't know, your Honor, I don'tknow how I would bring forth anything because I amnot legally inclined, you know, I am not talented, thatis not my business, that is not my profession.Iwouldn'tknow what questions to ask,Iam notlegally inclined.You are asking me something to ask him questions,Idon't know, I don't know,Iam notan attorney, yourHonor.JUDGE SARRICA. You have an attorney, is that right?MR. SPIEGEL: Unfortunately he isn't here. I think Iam being taken advantage of because my attorneyisn't present.JUDGESARRICA:By your attorney.MR. SPIEGEL: By this Court of Law because my at-torney isn't present.JUDGE SARRICA: Do you intendto retainyour attor-ney?MR. SPIEGEL: I am not walking out of this Court ofLaw. I am not saying that I am admitting guilt orwhatever have you, I don't know any better, that'swhat I am saying to you.JUDGE SARRICA: Do you wish to obtain a substitutefor this attorney?MR. SPIEGEL: I can't make a decision at this point. Iwould like time to make a decision.JUDGE SARRICA: You are excused. (Referring to thewitness.)The General Counsel was invited to proceed with hisnext witness.Mr. Spiegel did not cross-examine any of thewitnesses but remained for the testimony of all but the lastwitness presented by the General Counsel, at the end of 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the General Counsel rested and then presented oralargument on the merits of the case. There being no indica-tion that briefs were desired, the hearing was then closed.Thereafter Respondent's attorney filed a motion to re-open the hearing on the basis of allegedly newly discoveredevidence and for the purpose of taking the testimony ofcertain named individuals, and, in the alternative or in ad-dition, to reopen the proceeding for the purpose of receiv-ing into the record certain affidavits and for permission tofile a brief. The evidence designated, consisting primarilyof affidavits or testimony of employees, including two whotestified under subpena for the General Counsel, and ofIsadore Spiegel who was present through most of the hear-ing, plus documents from Respondent's own files or thoseof its attorney, does not qualify as newly discovered evi-dence? There appears no valid reason to reopen the recordon the basis of Respondent's posthearing motion. Havingreviewed the circumstances under which the hearing pro-ceeded without the presence of Respondent's attorney, andnoting Respondent's refusal to seek substitute legal repre-sentation, I find no other basis warranting a reopening ofthe record. Respondent's motion is therefore denied in itsentirety.3IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether Respondent discharged two of its truckdriv-ersbecause they solicited authorization cards for theUnion.2.Whether Respondent initiated, formed, sponsored,and promoted, and therefore dominated and interfered inthe administration of, the Drivers Committee3.Whether in the process thereof Respondent commit-ted independent violations of Section 8(a)(I) of the Act.B. BackgroundWitnesses for the General Counsel testified that in Janu-ary a driver named Frank Johnson distributed union cardsand there was some activity on the part of employees toobtain union representation of Respondent's employees. Ameeting was called by Isadore Spiegel and a notice wasposted indicating that anyone interested in his fob had bet-ter be there. Spiegel advised his employees that their prob-lems could be worked out among themselves. He told em-ployees to form a committee of four representatives whowould present employee grievances and demands to himand with whom he would work out any differences andreach an agreement. John A. Pritchett and William J. Lu-cas were among those elected to this committee Thereafterthe committee met with Spiegel who outlined an agreementlisting what he would give employees. One of the Commit-teemembers took notes which were later typed by Lucas'2See Sec102 25 of theRules and Regulationsof the National LaborRelations Board)See Sec 10243 of theRules and Regulationsof the National LaborRelationsBoard Also seeHyos de Ricardo Vela, Inc, and Veto DistributingCorp,194 NLRB 377, enfd 475 F 2d 58 (CA I. 1973)wife and, thereafter, a copy was supplied to each Commit-tee representative and one was posted on the bulletinboard. From time to time Spiegel changed the documentby crossing out and signing specific portions of it. Afterabout 60 days the Committee dissolved because it had nopower.C The Union ActivityWilliam J. Lucas was employed by Respondent fromJuly 1974 until his discharge on the morning of August 22,1975. Lucas placed a telephone call to Local 560 on August14 or 15, inviting the Union to organize the employees ofRespondent.He received authorization cards for theUnion in the mail on August 16. That Saturday night Lu-cas called Joseph G. Parker, another truckdriver employedby Respondent, and went to the latter's home with thecards on Sunday, at which time he gave some of the cardsto Parker to distribute among employees. On Monday, Au-gust 18, both men began distributing union cards amongfellow employees primarily in the parking lot. More weredistributed on August 19, 20, and 21, at which time theyhad received signed authorization cards from 17 ofRespondent's 25 employees.D Discharge of William J. LucasWhen Lucas reported to work on August 22, Spiegelcame out of the main office, handed him a check, and toldhim he was fired Lucas asked for the reason but Spiegelrefused to give him one. Instead Spiegel ordered Lucas offthe property and told him never to set foot on the propertyagain or park his car in the vicinity Spiegel stated that if hedid so Spiegel would have it removed by police. The firstcheck handed Lucas was not his complete pay so Spiegelreturned to the office for the other check, handed it toLucas, and stated "that is your complete pay, you are fin-ished, get out of here."The only warning Spiegel ever gave Lucas related to aproposal Lucas advanced as a Committee member at ameeting when Spiegel had brought in an insurance repre-sentative.On that occasion Spiegel told Lucas, whobrought up some information he had obtained from afriend, that if Lucas did not like what Spiegel was doing hecould look for another job. There was never any work per-formance warning.E.Discharge of Joseph G. ParkerParker had worked for Spiegel from July 1972 until hisdischarge on August 22, 1975, when he returned to thefacility at the end of a trip and walked into the dispatcher'soffice to turn in his reports and papers for the day. Spiegelasked Parker whether he had a company credit card andkeys to the gate. Parker did and turned these over to Spie-gel, then turned in his papers to the dispatcher. Spiegelhanded Parker two checks and accompanied Parker to re-trieve his personal belongings from the parked truck trac-tor.On the way back Spiegel told Parker he did not want tosee Parker or his car on Spiegel's property or any placenear. He gave Parker no reason, but merely told Parker to SPIEGEL TRUCKING COMPANY183get off the property Parker had obtained seven or nine ofthe signed union authorization cards. He had never re-ceived from Spiegel any warning regarding his work per-formance.F TheDrivers CommitteeJohn A. Pritchett and Joseph Stevens, both drivers forRespondent, testified that on a Saturday during the latterpart of August, within a week after the union authorizationcards were signed and after Lucas and Parker were dis-charged, a notice was posted on the bulletin board whichsaid that "if you are interested in the fob you will be thereat themeeting."The bulletin boardis inthe dispatcher'sroom. It is customarily used for memoranda from Spiegel.Itwas estimated that 80 percent of the drivers attended themeeting including two dispatchers. The chief dispatcherwas inthe backroom.At this meeting Spiegel spoke, questioning employees in-dividually about complaints and dealing or commenting oneach matter raised. Spiegel stated what he could do andwhat he could not do and what he would try to do inrelation to specific working conditions. At the conclusionof the meeting Spiegel told the drivers to form a DriversCommittee to represent the group, and he would sit downand make an agreement with them that he felt was reason-able; they could make it perfectly legal by getting an attor-ney and have him meet with Spiegel's attorney, that twoattorneys could put it in a contract and sign it, and itwould be legal.The Committee was formed by the men who were pres-ent at the meeting and four of their number were chosenas representatives.While the drivers voted, Spiegel left theroom. Later the drivers paid $12.50 each to the Committeetoward the lawyer's fee.Also $5 a month dueswere "takenout" for the Drivers Committee.About a week after the Committee was formed RobertYoung, a driver and one of the committeemen, solicitedfrom employees their signatures on a document which stat-ed that those who signed agreed not to join any outsidelabor organization to speak in their behalf insofar as con-tracts and things of that nature were involved Both Pritch-ett and Stevens refused to sign. A contract was later signedand displayed by Robert Young to employee Pritchett. Re-spondent, in its answer, admits that on September 30, 1975,itexecuted a 3-year collective-bargaining agreement andsinceOctober 1, 1975, together with the Drivers Commit-tee, has maintained and enforced said agreement.G. Analystsand ConclusionsRespondent's failure to give a reason for the dischargesof Lucas and Parker either at the time of their dischargesor as anaffirmative pleading, the lack of pnor reprimandor warning concerning any job-related conduct, the smallsizeof the work force, the precipitousness of the dischargesof the two union activists upon the heels of their solicita-tionof employee signatures on union authorization cards,and the immediate action taken by Respondent after theirdischarge to counteract the effect of their efforts for self-organization and to obtain representation of the employeesby the Union,considered together,support the conclusionthat Respondent knew of the union sponsorship and activi-ty byLucas and Parker and discharged them for that rea-son. I find thatby suchactions Respondent violated Sec-tion 8(a)(3) and(1) of the Act.Respondent's sponsorship of the employee meeting thefollowing Saturday,Spiegel'ssolicitationof employees'grievances and dissatisfactions,and his offers and promisesof benefits were clear efforts to interfere with employees'union activities which violated Section 8(a)(l) of the Act.Respondent's suggestion to the employees gathered at thesummoning of Spiegel that they should form a DriversCommittee to represent them,Spiegel's promise to dealwith such a committee and to sign a contract,his specifica-tion as to how the committee should be formed and thenumber of representatives that should be elected,his ab-senting himself from the gathered employees while theyproceeded to follow his directions,as well as his directionthat they should engage an attorney to participate in draft-ing and executing a contract encompassing the agreementwhichhe would reach with the committee,his follow-through on these promises,and the fact that this pattern ofconduct substantially followed that which occurred when aprevious effort to obtain representation by a union wasundertakenby theemployees demonstrate that the DriversCommittee was formed under the specifications and direc-tions of Respondent and that Respondent dominated andassisted the Drivers Committee,thereby engaging in unfairlabor practices within the meaning of Section 8(a)(2) and(I) of theAct.' I findthat the General Counsel has present-ed evidence which supports the foregoing allegations of thecomplaint.CONCLUSIONS OF LAW1.Spiegel Trucking Company is an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 560, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America andSpiegel Trucking Company Drivers Committee are labororganizations within the meaning of Section 2(5) of theAct.3.By discharging William J. Lucas and Joseph Parkerbecause of their activities on behalf of Local 560, Respon-dent violated Section 8(a)(3) and (1) of the Act.4.By soliciting employee grievances and dissatisfactionsand offering and promising benefits for the purpose of dis-couraging membership in or adherence to Local 560, Re-spondent violated Section 8(a)(I) of the Act.5.By forming, assisting, and dominating the SpiegelTrucking Company Drivers Committee, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(2) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RennselaerPolytechnicInstitute,219 NLRB 712 (1975), is cited by theGeneral Counsel as support for this allegationof the complaint 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent violated the statute, it isrecommended that it be ordered to cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the Act. Having found that Respon-dent participated in the formation of Spiegel TruckingCompany Dnvers Committee and thereafter assisted anddominated said organization, it will be recommended thatRespondent be ordered to disestablish the Drivers Com-mittee. I shall also adopt the General Counsel's recommen-dation that Respondent be required to reimburse employ-ees for any moneys paid to the Drivers Committee for duesand lawyers' fees.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 5ORDERThe Respondent, Spiegel Trucking Company of Harri-son, New Jersey, its agents, successors, and assigns, shall:1.Cease and desist from:(a)Dominating or interfering in the formation or ad-ministration of Spiegel Trucking Company Drivers Com-mittee or any other labor organization of its employees, orgiving support to such labor organization.(b)Discouraging membership in Local 560, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, by discriminatorily dischargingany of its employees or discriminating in any other mannerin respect to their hire or tenure of employment, or anyterm or condition of employment(c) Soliciting employee grievances and dissatisfaction,and offering and promising benefits for the purpose of dis-couraging membership in or adherence to Local 560, Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any other labororganization.(d) In any other manner interfering with, restraining orcoercing employees in the exercise of their rights to self-5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesorganization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a)Completely disestablish the Spiegel Trucking Com-pany Drivers Committee as the representative of any of itsemployees for the purpose of dealing with it with respect towages or any other condition of employment, and reim-burse employeee for moneys paid said Drivers Committeefor dues and lawyers' fees(b)Offer William J Lucas and Joseph G Parker imme-diate and full reinstatement to their former Jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges, and make them whole for any loss of pay, to-gether with interest thereon at 6 percent per annum, inaccordance withF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962).(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records relevant and nec-essary to determine the backpay due and to the reinstate-ment and related rights provided under the terms of thisOrder.(d) Post at its Harrison, New Jersey, facility copies ofthe attached notice marked "Appendix." 6 Copies of saidnotice on forms provided by the Regional Director for Re-gion 22, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any other matenal.(e)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.6In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "